                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

HUAWEI TECHNOLOGIES CO., LTD.,                    §
and FUTUREWEI TECHNOLOGIES,                       §
INC.,                                             §
                                                  §   Civil Action No. 4:17-CV-00893
v.                                                §   Judge Mazzant
                                                  §
YIREN RONNIE HUANG, and CNEX                      §
LABS, INC.                                        §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court are the following motions: Plaintiffs’ Motion to Strike the

Expert Reports and Testimony of Keith R. Ugone, PH.D. Regarding Damages (Dkt. #260);

Defendants’ Motion to Preclude Plaintiffs’ Expert Witness Brian A. Berg from Offering Certain

Opinions at Trial (Dkt. #261); Plaintiffs’ Motion to Strike Ian D. Jestice as Expert Witness,

Jestice Opening Expert Report, Jestice Report, and Defendants’ Notice of Errata (Dkt. #262);

Defendants’ Motion to Preclude Plaintiffs’ Expert Witness Thomas W. Britven from Offering

Certain Opinions at Trial (Dkt. #263); Defendant Huang’s Daubert Motion to Exclude the

Testimony of Thomas W. Britven (Dkt. #270); and Defendants’ Motion to Preclude Plaintiffs’

Expert Witness Brian Berg from Offering Certain Opinions at Trial Relating to His Rebuttal

Expert Report (Dkt. #296). The Court, having considered the motions, reports, and briefings,

finds that: (1) the Court reserves its ruling on Plaintiffs’ Motion to Strike the Expert Reports and

Testimony of Keith R. Ugone, PH.D. Regarding Damages (Dkt. #260) until the court reviews the

California district court’s ruling and rationale concerning Dr. Ugone’s report; (2) Defendants’

Motion to Preclude Plaintiffs’ Expert Witness Brian A. Berg from Offering Certain Opinions at

Trial (Dkt. #261) should be denied; (3) Plaintiffs’ Motion to Strike Ian D. Jestice as Expert

Witness, Jestice Opening Expert Report, Jestice Report, and Defendants’ Notice of Errata (Dkt.
#262) should be denied; (4) The Court therefore finds that Defendants’ Motion to Preclude

Plaintiffs’ Expert Witness Thomas W. Britven from Offering Certain Opinions at Trial (Dkt.

#263) should be denied; (5) Defendant Huang’s Daubert Motion to Exclude the Testimony of

Thomas W. Britven (Dkt. #270) should be denied; and (6) Defendants Motion to Preclude

Plaintiffs’ Expert Witness Brian Berg from Offering Certain Opinions at Trial Relating to His

Rebuttal Expert Report (Dkt. #296) should be granted in part.

                                        BACKGROUND

       Plaintiff Huawei Technologies Co., Ltd. (“Huawei”) is a multinational networking and

telecommunications equipment and services company headquartered in China.               Plaintiff

Futurewei Technologies, Inc. (“Futurewei”) is a subsidiary of Huawei with several offices

throughout the United States, including Plano, Texas. In December 2010, Futurewei offered

Defendant Yiren “Ronnie” Huang (“Huang”) employment as a Principal Engineer for its solid-

state drive (“SSD”) storage group, to assist in development and implementation of Advance

Computing Network (“ACN”), non-volatile memory express (“NVMe”), and SSD technology.

Huang accepted the offer in January 2011. The Employment Agreement contained provisions

relating to non-disclosure, assignment, and non-solicitation.

       Based on Huang’s job responsibilities, Plaintiffs contend that Huang had access to

confidential, proprietary, and trade secret information. On May 31, 2013, Huang ended his

employment with Futurewei. On June 3, 2013, Huang, along with others, incorporated CNEX

Labs, Inc. (“CNEX”), a Delaware Corporation with its principal place of business in California.

Plaintiffs allege, among other things, that Huang incorporated CNEX to compete directly with

Plaintiffs; Huang is using Plaintiffs’ confidential, proprietary, and trade secret information to

develop and improve SSD technology and NVMe related technology for CNEX; and further that




                                                 2
Huang and CNEX are improperly soliciting employees away from Plaintiffs. Additionally,

Plaintiffs allege that Huang started to engage in this behavior informally prior to leaving

Futurewei. Plaintiffs further contend that Huang and CNEX began filing patent applications in

June 2013, using the information that Huang obtained through his employment with Futurewei.

       On March 11, 2019, Plaintiffs filed a Motion to Strike the Expert Reports and Testimony

of Keith R. Ugone, PH.D. Regarding Damages (Dkt. #260). On March 26, 2019, Defendants

filed a response (Dkt. #276). On April 4, 2019, Plaintiffs filed a reply (Dkt. #288). On April 9,

2019, Defendants filed a sur-reply (Dkt. #304).

       On March 11, 2019, Defendants filed a Motion to Preclude Plaintiffs’ Expert Witness

Brian A. Berg from Offering Certain Opinions at Trial (Dkt. #261). On March 26, 2019,

Plaintiffs filed a response (Dkt. #273). On April 4, 2019, Defendants filed a reply (Dkt. #284).

On April 9, 2019, Plaintiffs filed a sur-reply (Dkt. #305).

       On March 11, 2019, Plaintiffs filed a Motion to Strike Ian D. Jestice as Expert Witness,

Jestice Opening Expert Report, Jestice Report, and Defendants’ Notice of Errata (Dkt. #262).

On March 26, 2019, Defendants filed a response (Dkt. #275). On April 2, 2019, Plaintiffs filed a

reply (Dkt. #287). On April 9, 2019, Defendants filed a sur-reply (Dkt. #303).

       On March 11, 2019, CNEX filed a Motion to Preclude Plaintiffs’ Expert Witness Thomas

W. Britven from Offering Certain Opinions at Trial (Dkt. #263). On March 26, 2019, Plaintiffs

filed a response (Dkt. #274). On April 2, 2019, CNEX filed a reply (Dkt. #286). On April 9,

2019, Plaintiffs filed a sur-reply (Dkt. #307).

       On March 18, 2019, Huang’s filed a Daubert Motion to Exclude the Testimony of

Thomas W. Britven (Dkt. #270). On March 26, 2019, Plaintiffs filed a response (Dkt. #272). On




                                                  3
April 2, 2019, Huang filed a reply (Dkt. #285). On April 9, 2019, Plaintiffs filed a sur-reply

(Dkt. #306).

       On April 8, 2019, Defendants filed a Motion to Preclude Plaintiffs’ Expert Witness Brian

Berg from Offering Certain Opinions at Trial Relating to His Rebuttal Expert Report (Dkt.

#296). On April 22, 2019, Plaintiffs filed a response (Dkt. #325). April 29, 2019, Defendants

filed a reply (Dkt. #339).

                                      LEGAL STANDARD

       Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury.

509 U.S. 579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain

that an expert, whether basing testimony upon professional studies or personal experience,

employs in the courtroom the same level of intellectual rigor that characterizes the practice of an

expert in the relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo,

526 U.S. at 147).




                                                 4
        In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the

following, non-exclusive list of factors that courts may use when evaluating the reliability of

expert testimony: (1) whether the expert’s theory or technique can be or has been tested; (2)

whether the theory or technique has been subjected to peer review and publication; (3) the

known or potential rate of error of the challenged method; and (4) whether the theory or

technique is generally accepted in the relevant scientific community. Id. at 593–94; Pipitone,

288 F.3d at 244. When evaluating Daubert challenges, courts focus “on [the experts’] principles

and methodology, not on the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

        The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

determining reliability can adapt to the particular circumstances underlying the testimony at

issue. Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from

testifying under Daubert is committed to the sound discretion of the district court. St. Martin v.

Mobil Expl. & Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                           ANALYSIS

   I.      Plaintiffs’ Motion to Strike the Expert Reports and Testimony of Keith R.
           Ugone, PH.D. Regarding Damages (Dkt. #260)

        Defendants designated Keith R. Ugone, PH.D. as an economics and damages expert

witness.   Plaintiffs request that the Court exclude Dr. Ugone’s affirmative report (the “Ugone

CC Report”) and his rebuttal report (the “Ugone’s RB Report”) in their entirety and prohibit Dr.

Ugone from testifying in connection with CNEX’s counterclaims against Plaintiff or in rebuttal

to the testimony of Plaintiffs’ damages expert.




                                                  5
   On May 3, 2019, the Court held a pretrial conference to discuss matters pertinent to the

upcoming trial. During the pretrial conference, counsel for Plaintiffs indicated that Dr. Ugone’s

opinion was recently struck by a district court in California. The Court stated that it would allow

Plaintiffs to submit the case—with absolutely no narrative—for consideration. The Court

therefore reserves its ruling on Plaintiffs’ Motion to Strike the Expert Reports and Testimony of

Keith R. Ugone, PH.D. Regarding Damages (Dkt. #260) until it reviews the California district

court’s ruling and rationale.

   II.     Defendants’ Motion to Preclude Plaintiffs’ Expert Witness Brian A. Berg from
           Offering Certain Opinions at Trial (Dkt. #261)

   Plaintiffs designated Brian A. Berg as an independent technical expert witness. Defendants

move to preclude Mr. Berg from testifying at trial or offering opinions: (1) that Plaintiffs’ trade

secrets are, in fact, trade secrets, and that Plaintiffs’ Trade Secret 2—relating to Mr. Huang’s

general knowledge and experience gained at Futurewei—can constitute a trade secret; (2)

relating to misappropriation in which he interprets facts, offers argument and/or offers opinions

concerning Defendants’ thoughts and beliefs, including telling “the story” concerning various

allegedly stolen documents; (3) concerning Exhibit 13 to his report in which he purports to

quantify the value of Defendants’ alleged misappropriation; and (4) that Plaintiffs’ Trade Secret

26 was misappropriated.

   A. Mr. Berg’s Opinions Concerning Trade Secret 2

   Defendants first cite an excerpt of Mr. Berg’s report, in which he states that “the technology,

information, documents and files referenced here in Futurewei’s trade secret materials are

confidential and/or proprietary, are not publicly available, and are the subject of reasonable

efforts to protect their secrecy and from which Futurewei and Huawei derive an economic

benefit not being publically available . . . .” See (Dkt. #261, Exhibit 2 at p. 35). Defendants



                                                6
argue that this is a conclusory statement, which Mr. Berg provides no analysis and, thus, should

be stricken. Plaintiffs argue Mr. Berg’s report makes clear that his opinion, in this respect, is

based on his understanding, interpretation, and analysis of the facts regarding Plaintiffs’ trade

secrets and therefore proper.

   An expert witness must be qualified “by knowledge, skill, experience, training, or

education.” FED. R. EVID. 702. “A court must exclude an expert witness ‘if it finds that the

witness is not qualified to testify in a particular field or on a given subject.’” Engenium Sol., Inc.

v. Symphonic Tech., Inc., 924 F. Supp. 2d 757, 769 (S.D. Tex. 2013) (quoting Wilson v. Woods,

163 F.3d 935, 937 (5th Cir. 1999)). “However, ‘Rule 702 does not mandate that an expert be

highly qualified in order to testify about a given issue. Differences in expertise bear chiefly on

the weight to be assigned to the testimony by the trier of fact, not its admissibility.’” Id. (quoting

Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009)).

   The Court agrees with Plaintiffs. Defendants do not dispute that Mr. Berg is qualified to

offer such opinions. Defendants contend only that Mr. Berg’s opinions are not sufficiently

accompanied by a factual foundation. Mr. Berg report, however, is contrary to this contention.

As Plaintiffs point to, Mr. Berg’s report states that his analysis is based on his meeting with

Huawei employees, his review of discovery, and his review of Plaintiffs’ confidential

documents.     If Defendants believe the above explanations are inadequate, they should

demonstrate so on cross-examination of Mr. Berg. See Daubert, 509 U.S. at 595.

   Defendants next argue that Mr. Berg’s opinion with respect to Plaintiffs’ alleged Trade

Secret 2 cuts against black-letter law and must be stricken. Defendants argue that Mr. Berg

opinion attempts to designate as a trade secret Huang’s general knowledge and experience

gained at Futurewei.




                                                  7
   The Court agrees that, as a general matter, a person’s general knowledge and experience may

not be a trade secret. See Carson Products Co. v. Califano, 594 F.2d 453, 461 (5th Cir. 1979)

(explaining that “[t]he subject of a trade secret must not be of public knowledge or of a general

knowledge in the trade or business.”) (internal citations omitted). Defendants, however,

oversimplify Mr. Berg’s analysis of Trade Secret 2. As Plaintiffs point to, Mr. Berg’s report

explicitly states that his analysis on Trade Secret 2 “is based on the knowledge and experience

gained by Huang as a result of (1) his being the key architect of and contributor to the CAN and

SSD projects at Futurewei, and (2) the subsequent testing, validation, and fine-tuning of these

respective projects by the CAN and uniSSd projects.” See (Dkt. #261, Exhibit 2 at p. 46). This

does not suggest that Mr. Berg seeks to analyze as a trade secret Huang’s general knowledge.

   B. Mr. Berg’s Opinions Regarding Defendants’ Alleged Misappropriation

   Defendants next seek to strike paragraphs 86–113 of Mr. Berg’s report, in which,

Defendants, argue Mr. Berg interprets facts, offers argument, and opines on issues concerning

Defendants’ thoughts and beliefs. Id. at pp. 35–46. Defendants highlight Mr. Berg’s report

insistence that former employees improperly copied, downloaded, or printed Huawei materials

during their time with Huawei and take specific issue with the reports use of terms such as

“stolen,” “copied,” and “blatantly copied.”      Plaintiffs argue that Mr. Berg’s report, in this

respect, does not encroach on the line of opining on the legal issue of Defendants’ state of mind.

   As a general matter, “[a] trial court may strike expert testimony that evaluates a party’s state

of mind, as that evaluation is within the province of the jury.” Fisher v. Halliburton, No. H-05-

1731, 2009 WL 5216949, at *2 (S.D. Tex. Dec. 21, 2009) (citing Marlin v. Moody Nat’l Bank,

N.A., 248 F.App’x 534, 541 (5th Cir. 2007)). “‘An expert’s credentials do not place him in a

better position than the [trier of fact] to draw conclusions about a defendant's state of mind.’” Id.




                                                 8
(alterations in original) (quoting Marlin, 248 F.App’x at 541). As such, any opinions of Mr.

Berg’s that relate to Defendants’ state of mind or intent are undoubtedly inadmissible. See id.;

accord Retractable Tech. Inc. v. Abbot Lab., Inc., No. 5:05-CV-157, 2010 WL 11531436, at *4–

*7 (E.D. Tex. June 18, 2010) (excluding an expert’s testimony as it related to a party’s

knowledge, intent, or belief). Mr. Berg is permitted to offer opinions concerning the purpose,

importance, or content of technical documents in order to assist the jury's understanding of such

documents. See Romero v. Wyeth Pharm., Inc., No. 1:03-CV-1367, 2012 WL 12905978, at *6

(E.D. Tex. Apr. 26, 2012).

   Given the nature of the present suit, the Court does not find that Mr. Berg’s report violates

the rule that an expert’s testimony may not relate to a party’s knowledge or intent. The Court

finds it difficult to see how an expert report concerning claims of misappropriation of trade

secrets—also, generally referred to as theft of trade secrets—can opine without the use of terms

such as “copied” or “stolen.” Indeed, on May 3, 2019, the Court held a pretrial conference in the

present action, during which the Court denied a motion in limine that sought to prohibit counsel

and witnesses from using terms such as “stolen,” “theft,” and “copying” when testifying in

regards to the pending misappropriation claims. The Court expressed that such terms are the

natural vernacular used in misappropriation of trade secret cases. Thus, the Court cannot find

that Mr. Berg’s use of these terms amount to him improperly testifying as to Defendants

knowledge or intent.

   C. Mr. Berg’s Opinions Regarding Exhibit 13

   Lastly, Defendants argue that Mr. Berg’s improperly opines that the misappropriated

Huawei/Futurewei trade secrets and confidential information account for well in excess of 1/3 of

the value of CNEX hardware and software from a technology perspective. In support of this




                                               9
contention, Mr. Berg references Exhibit 13 to his report, which he contends map the

misappropriate Futurewei/Huawei trade secrets at issue to the features and functionality included

in CNEX’s Westlake, and Westlake Plus SSD controller products.” See (Dkt. #261, Ex. 2 at p.

138). Defendants contend that Mr. Berg’s reliance on the information contained in Exhibit 13 of

his report is unsupported and improper.

   The Court, having reviewed Defendants’ arguments and Mr. Berg’s report, finds that

Defendants’ objections fall within the scope of cross-examination. See Daubert, 509 U.S. at 596.

Therefore, Defendants’ Motion to Preclude Plaintiffs’ Expert Witness Brian A. Berg from

Offering Certain Opinions at Trial (Dkt. #261) is DENIED.

   III.    Plaintiffs’ Motion to Strike Ian D. Jestice as Expert Witness, Jestice Opening
           Expert Report, Jestice Report, and Defendants’ Notice of Errata (Dkt. #262)

   Defendants designated Ian D. Jestice as a technical expert witness in the field of storage

technologies, testing, software, and drive firmware. Plaintiffs move to strike Mr. Jestice as an

expert arguing that: (1) he is unqualified to provide an expert opinion regarding flash memory;

(2) he cannot provide reliable testimony; and (3) the Court should strike Notice of Errata as

improper and untimely.

   A. Mr. Jestice’s Qualifications as to Flash Memory

   Plaintiffs argue that Mr. Jestice lacks sufficient experience with the operation of flash

memory and his alleged experience with flash memory does not render him qualified to offer an

expert opinion.

   An expert witness must be qualified “by knowledge, skill, experience, training, or

education.” FED. R. EVID. 702. “A court must exclude an expert witness ‘if it finds that the

witness is not qualified to testify in a particular field or on a given subject.’” Engenium Sol., Inc.

v. Symphonic Tech., Inc., 924 F. Supp. 2d 757, 769 (S.D. Tex. 2013) (quoting Wilson v. Woods,



                                                 10
163 F.3d 935, 937 (5th Cir. 1999)). “However, ‘Rule 702 does not mandate that an expert be

highly qualified in order to testify about a given issue. Differences in expertise bear chiefly on

the weight to be assigned to the testimony by the trier of fact, not its admissibility.’” Id. (quoting

Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009)).

   Mr. Jestice’s report sets forth his qualifications, in part, as follows:

       I have over 40 years’ experience in the computer and computer storage industry.
       For example, I worked for IBM, Fujitsu and Itel Corp. I worked in various
       engineering functions involved with the bring up and debug of the first
       Winchester disk drive in Mainz, Germany. I was a storage specialist for IBM,
       Amdahl and the Itel Corp. During that time I debugged disk drives in the USA,
       Europe, Canada and Asia. While at Itel Corp., I was a storage specialist
       specifying, evaluating, debugging and testing disk drives, and writing disk
       firmware. . . . At Amdahl I wrote diagnostic tests, device driver software and
       drive firmware. I also wrote specifications to purchase storage devices. I worked
       in Japan managing a group that specified and tested disk drives made by Fujitsu. I
       was responsible for evaluating technologies such as solid state drives and RAID
       for possible acquisition by Amdahl. . . . I was responsible for specifying and
       qualification of ATA and FLASH storage devices for Lightera/Ciena corporations
       and for writing the device drivers and the FLASH file system running on SSDs. . .
       . I worked as a consultant writing disk firmware for CDC/Plus Corporation. . . . I
       was the co-founder of Zadian Technologies, a company that built test equipment
       and software for the manufacture and debug of storage devices including disk
       drives and FLASH drives. Zadian test equipment was used by every major
       ATA/ATAPI disk manufacturer. Zadian Technologies was acquired by Xyratex
       Corp. While at Zadian, my department ran tests under contract to verify
       compatibility with the ATA/ATAPI spec. While at Zadian, I gave public seminars
       on ATA/ATAPI.

See (Dkt. #262, Ex. 1 at p. 6–7). Accordingly, the Court finds that Mr. Jestice’s experience

qualifies him to offer expert opinions about flash memory.

   B. Mr. Jestice’s Report’s Reliability

   Plaintiffs argue that Mr. Jestice’s Report relies on incorrect documents, uncertain

translations, and the Mr. Jestice’s Opening Expert Report is based on unfounded speculation and

general misunderstandings. Plaintiffs’ objections, however, go to the weight of report and not its




                                                  11
admissibility. Plaintiffs’ challenges are best addressed on cross-examination. See Daubert, 509

U.S. at 596.

   C. Defendants’ Notice of Errata

   Plaintiffs seek to strike as untimely and improper Defendants’ Notice of Errata pertaining to

Mr. Jestice’s Report. Plaintiffs argue that Defendants’ Notice of Errata improperly attempts to

introduce new facts and opinions that have a material impact on the conclusions and opinions

expressed in Mr. Jestice’s Opening Expert Report regarding Plaintiffs’ alleged misappropriation

of Defendants’ information. Plaintiffs point to one example:

       the Notice of Errata (Ex. 3) changes the PowerPoint slide deck that is the basis of
       Jestice’s misappropriation analysis in paragraphs 104–109 of his Opening Expert
       Report (Ex.1). It is Jestice’s opinion in his Opening Expert Report that the slide
       deck presented at the CEO Forum and which allegedly contains Defendants’
       alleged proprietary information is the same May 2015 slide deck sent to Plaintiffs
       from CNEX employee Nick Zhang. Jestice attempted to change his opinion in the
       Notice of Errata only after Berg’s Rebuttal Report pointed out that the May 2015
       slide deck was not the slide deck actually presented at the CEO Forum. This is
       significant because the May 2015 slide deck is substantively different from the
       June 2015 slide deck presented at the CEO Forum. The May 2015 slide deck does
       not contain the information alleged to have been misappropriated by Plaintiffs.

(Dkt. #262, at p. 19). Defendants respond that Mr. Jestice’s Errata did not disclose any new

opinions or any new basis; rather, it is a simple clarification and correction of his Opening

Expert Report. Namely, Defendants contend that “Mr. Jestice updated his report to correctly

reflect how and when CNEX’s presentation came into Huawei’s [possession]. Mr. Jestice’s

original opinion that Huawei misappropriated CNEX trade secrets from the presentation did not

change in his errata.” (Dkt. #303, at p. 4).

       Rule 26(e) provides that:

       [a] party who has made a disclosure under subdivision (a) ... is under a duty to
       supplement or correct the disclosure or response to include information thereafter
       acquired if ordered by the court or in the following circumstances:




                                               12
       (1) ... if the party learns that in some material respect the information disclosed is
       incomplete or incorrect and if the additional or corrective information has not
       otherwise been made known to the other parties during the discovery process or in
       writing. With respect to testimony of an expert from whom a report is required
       under subdivision (a)(2)(B) the duty extends both to information contained in the
       report and to information provided through a deposition of the expert, and any
       additions or other changes to this information shall be disclosed by the time the
       party's disclosures under Rule 26(a)(3) are due.

FED. R. CIV. P. 26(e)(1). And, Rule 37(c) allows evidence that was not properly or timely

disclosed to be excluded if:

       [a] party that without substantial justification fails to disclose information
       required by Rule 26(a) or 26(e)(1), or to amend a prior response to discovery as
       required by Rule 26(e)(2), is not, unless such failure is harmless, permitted to use
       as evidence at trial, at a hearing, or on a motion any witness or information not so
       disclosed.

FED. R. CIV. P. 37(c). In determining the propriety of the exclusion of evidence under Rule

37(c)(1), the Court considers four factors: (1) the party’s explanation for its failure to disclose

evidence; (2) the prejudice, if any, to the party opposing the admission of the evidence; (3) the

possibility of curing any prejudice with a continuance; and (4) the importance of the evidence.

Barrett v. Atlantic Richfield Co., 95 F.3d 375, 380 (5th Cir. 1996).

       First, Defendants argue that Mr. Jestice did not realize that the inaccuracy of when and

how the slides were presented until after he generated his report. Second, Defendants argue that

this does not cause Plaintiffs any prejudice because the substance of Mr. Jestice’s opinion did not

change. Defendants argue that:

       Mr. Jestice had initially written that Dr. Armstrong presented slides at the CEO
       Forum, which Huawei later analyzed. Mr. Jestice correct his report only to reflect
       that Dr. Armstrong presented a first set of slides at the CEO Forum, and later sent
       a more detailed slide deck (the same deck that Mr. Jestice had originally believed
       was given at the CEO Form itself), which Huawei later analyzed. Mr. Jestice’s
       opinion about Huawei’s analysis of those slides did not change—the only
       correction in the errata was how those slides came into Huawei’s possession.”




                                                13
(Dkt. #303, at p. 3). As to the third factor, the Court finds that, with trial soon approaching, there

is no possibility of a continuance. Fourth, Defendants argue that the evidence is material in Mr.

Jestice providing the narrative facts of his report.

         The Court agrees with Defendants and finds that striking Defendants’ Notice of Errata is

unwarranted at this time. Indeed, as Defendants note, Mr. Jestice’s Errata was served on March

3, 2019, before Mr. Jestice’s deposition had been scheduled and approximately three months

before trial. Throughout this litigation, the Court has been fairly liberal in granting extensions

for discovery, including those regarding experts. Thus, any wish to depose or re-depose any

expert in response to Mr. Jestice’s Errata could have been brought to the Court’s attention by

proper motion practice. Further, Defendants can probe details surrounding the Errata on cross-

examination of Mr. Jestice. See Daubert, 509 U.S. at 595

   The Court therefore finds that Plaintiffs’ Motion to Strike Ian D. Jestice as Expert Witness,

Jestice Opening Expert Report, Jestice Report, and Defendants’ Notice of Errata (Dkt. #262) is

DENIED.

   IV.      Defendants’ Motion to Preclude Plaintiffs’ Expert Witness Thomas W. Britven
            from Offering Certain Opinions at Trial (Dkt. #263)

   Plaintiffs designated Thomas W. Britven as an expert witness on issues related to the

quantification of remedies and damages. Defendants request that the Court preclude Mr. Britven

from providing any of the opinions he offers: (1) in paragraphs 9–87 (the “Case Background”)

of his report; (2) regarding CNEX’s alleged unjust enrichment based on his “head start”

methodology; (3) regarding CNEX’s alleged unjust enrichment based on his “portion pf

enterprise value” theory; and (4) in paragraphs 159–179 of his report in support of unquantified

economic harm to Huawei.




                                                  14
   A. Mr. Britven’s Report “Case Background” Section Paragraphs 9–87

       Defendants argue the Case Background section of Mr. Britven’s report improperly opines

on the technology at issue in this case, Huawei’s alleged trade secrets, CNEX’s alleged

misappropriation of an access to Huawei’s technology, and the alleged benefits of the technology

or trade secrets. Defendants contend that these paragraphs seek to interpret, draw conclusions,

and offer opinions that Mr. Britven is not qualified to do. Plaintiffs respond that the Case

Background section does not offer opinions. Rather, the section includes background facts that

form the basis and reasons for Mr. Britven’s report.

       A thorough reading of paragraphs 9–87 shows that Mr. Britven’s report does not offer

opinions on the Huawei’s alleged trade secrets, CNEX’s alleged misappropriation of an access to

Huawei’s technology, and the alleged benefits of the technology or trade secrets. Rather, this

section sets forth the basis for Mr. Britven’s opinion. Rule 26 mandates that an expert report

contain “a complete statement of all opinions the witness will express and the basis and reasons

for them . . .” FED. R. CIV. P. 26(a)(2)(i). And, an expert can rely on facts established by other

witnesses. Thus, there is a fine distinction between an expert improperly drawing inferences or

offering conclusions of law, and an expert explaining that these were the facts that form the basis

of his expert opinion. Here, Mr. Britven report does not frustrate that fine line. Further, the Case

Background section provides ample footnotes that cite the source of the fact which Mr. Britven is

relying on. “As a general rule, questions relating to the bases and sources of an expert’s opinion

affect the weight to be assigned that opinion rather than its admissibility and should be left for

the jury’s consideration.” United States v. 14.38 Acres of Land Situated in Leflore Cty., Miss., 80

F.3d 1074, 1077 (5th Cir. 1996).




                                                15
   B. Head Start Theory

       Defendants next argue that Mr. Britven should be precluded from offering his opinion on

“head start” damages because his methodology is unsound as a matter of law. Specifically,

Defendants contend that Mr. Britven’s arbitrarily moves the head start theory forward in order to

capture projected profit and his application of the discount rate is contrary to law. Defendants do

not dispute the appropriateness of the “head start” method as an accepted theory of damages.

Rather, Defendants contest the underlying values that Mr. Britven affix.

       In scenarios 1 and 2, Mr. Britven opines that the head start theory is either 1.8 years or

2.3 years, respectively.    Defendants argue, under either of these situations, Mr. Britven’s

calculations are unreliable as a matter of law because he begins the head start period at an

arbitrary time in the future instead of at the time the alleged misappropriation took place.

   Any questions or disagreements about the figures and time periods Mr. Britven used can be

challenged on cross examination. Plaintiff’s disagreement about the figures, however, does not

warrant the preclusion of Mr. Britven’s testimony to this point.

   C. Apportioned Business Value Theory

       Third, Defendants argue that Mr. Britven’s unjust enrichment opinions based on CNEX’s

apportioned Business Value (paragraphs 120–141) must be excluded because the methodology is

unreliable and finds no support in the financial literature. Again, Defendants do not seem to

challenge the appropriateness of an apportioned business theory; rather, they dispute the

fashioned in which it is administered.      The Court finds that such a challenge, along with

Defendants’ dispute with the reports analysis of other economic harm to Plaintiffs, is better done

on cross-examination.




                                                 16
   The Court therefore finds that Defendants’ Motion to Preclude Plaintiffs’ Expert Witness

Thomas W. Britven from Offering Certain Opinions at Trial (Dkt. #263) is DENIED.

   V.      Defendant Huang’s Daubert Motion to Exclude the Testimony of Thomas W.
           Britven (Dkt. #270)

   Defendant Huang requests that the Court exclude Plaintiffs’ Mr. Britven’s testimony on the

damages Huawei alleges to have suffered from Defendant Huang’s alleged breach of the non-

solicitation provision in the Employment Agreement. Specifically, Defendant Huang argues

that: (1) Mr. Britven’s cost saving damages opinions are unreliable, speculative, and lacking

foundation; and (2) Mr. Britven’s opinions on head start and enterprise value damages are

unsupported and not properly apportioned to Defendant Huang.

   A. Lost Cost Savings Damages

   Defendant Huang takes specific issue with Mr. Britven’s report’s opinions on lost cost saving

damages because: (1) they are unreliable because Mr. Britven fails to connect employee

departure to any delayed release of the Hi1812 Controller; (2) he doesn’t link delays to “related

projects” to delay in the Hi1812 Controller; (3) he cumulates the delays without justification; (4)

he speculates from outdated projections rather than actual data; and (6) he unreasonably shifts

Huawei’s entire stream of cost savings. Plaintiffs respond that Defendant Huang’s arguments as

to Mr. Britven’s analysis goes to the weight of the report and testimony and not to the

admissibility.

   At this stage in the proceeding, the Court acts as a gatekeeper of expert testimony. See

Kuhmo, 526 U.S. at 152. Defendant Huang does not seem to dispute Mr. Britven’s qualifications.

Accordingly, the Court finds that Mar. Britven possesses the necessary background, training,

education, and experience to testify. Defendant Huang’s arguments which contest the facts

underlying the Britven Report and the values attributed thereto are better suited for cross-



                                                17
examination. See Daubert, 509 U.S. at 595 (“Vigorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.”); see also United States v. Wen

Chyu Liu, 716 F.3d 159, 168 (5th Cir. 2013) (“[An expert’s] lack of specialization should

generally go to the weight of the evidence rather than its admissibility.”).

   Thus, to the extent that Defendant Huang disputes the figures that Mr. Britven uses and/or is

contesting the basis of the Mr. Britven’s report, such should be done at trial, on cross-

examination

   B. “Head Start” and “Enterprise Value” Calculations

   Defendant Huang next argues that Mr. Britven report’s calculations of damages under

pursuant to the “head start” and “enterprise value” methods should be stricken because the

Britven Report fails to apportion which amounts are attributed solely to Defendant Huang versus

those attributed to Defendant CNEX.         Plaintiffs respond that such an apportionment was

unnecessary because their claims for misappropriation of trade secrets are against Defendant

Huang and Defendant CNEX jointly and severally.

   The Court agrees with Plaintiffs. Defendants should address their dispute with Mr. Britven’s

values on cross-examination. The Court therefore finds that Defendant Huang’s Daubert Motion

to Exclude the Testimony of Thomas W. Britven (Dkt. #270) is DENIED.

   VI.      Defendants Motion to Preclude Plaintiffs’ Expert Witness Brian Berg from
            Offering Certain Opinions at Trial Relating to His Rebuttal Expert Report (Dkt.
            #296)

         Plaintiffs also designated Mr. Berg as an expert to rebut Defendant’s expert Mr. Jestice.

Defendants move to preclude Mr. Berg from offering the following opinions set forth in his

rebuttal expert report: (1) paragraphs 32, 66–77—arguing that these are legal opinions that Mr.




                                                 18
Jestice is not qualified to testify as an expert witness; (2) paragraphs 9–10—arguing that Mr.

Berg is opining that thirteen of CNEX’s forty-four trade secrets have not been defined with

sufficient particularity; (3) paragraphs 33–34, 82–83—arguing that Mr. Berg improperly opines

that Mr. Jestice applied trade secret law incorrectly; (4) paragraph 98—opining that Mr. Huang

stole a Futurewei document; and (5) paragraph 127—arguing that Mr. Berg improperly opines

that none of Mr. Huang’s preexisting Rephisa documents show any of Huawei’s twenty-seven

trade secrets.

    A. Opinions Contained in Mr. Berg’s Rebuttal Report Paragraphs 32, 66–77

    Defendants contend that Mr. Berg’s Rebuttal Report paragraphs 32, 66–77 offer legal

opinions that Mr. Berg is not qualified to opine on.

    Experts cannot offer testimony regarding what law governs a dispute or what the applicable

law means, because that is a function of the Court. Fisher v. Halliburton, No. H-05-1731, 2009

WL 5216949, at *2 (S.D. Tex. Dec. 21, 2009) (citing Askanase v. Fatjo, 130 F.3d 657, 673 (5th

Cir. 1997)); see also Goodman v. Harris Cnty, 571 F.3d 388, 399 (5th Cir. 2009) (“An expert

may never render conclusions of law.”). “Allowing an expert to give his opinion on the legal

conclusions to be drawn from the evidence both invades the court’s province and is irrelevant.”

Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983). “There is one, but only one,

legal answer for every cognizable dispute. There being only one applicable legal rule for each

dispute or issue, it requires only one spokesman of the law, who of course is the judge.”

Askanase, 130 F.3d at 673. In addition, an expert should not be permitted to give opinions that

reiterate what the lawyers offer in argument. Salas v. Carpenter, 980 F.2d 299, 305 (5th Cir.

1992) (citation omitted). The Court notes that Federal Rule of Evidence 704 provides that

“testimony in the form of an opinion or inference otherwise admissible is not objectionable




                                                19
because it embraces an ultimate issue to be decided by the trier of fact.” However, Rule 704 does

not open the door to all opinions. Owen, 698 F.2d at 240. The rule is not intended to allow expert

witnesses to give legal conclusions or tell the jury what result to reach. Id.

   Mr. Berg’s Rebuttal Report paragraphs 32, 66–77 opine that, based Mr. Jestice’s experience,

Mr. Berg does not believe him to be qualified to offer expert opinions on flash memory. See

(Dkt. #296, Ex. 2 at p. 14, 22). The Court does not take issue with Mr. Berg discussing his

technical background against that of Mr. Jestice and opining that, based on his knowledge and

experience, he does not believe Mr. Jestice can adequately provide expert opinion on matters

concerning flash memory. To be sure, the Court is charged with determining whether, under the

framework set out in Daubert and Rule 702, a witness is qualified to testify as an expert as a

matter of law. It is, however, not improper for Mr. Berg—an expert in flash memory—to rebut

an opposing expert and explain why he does not believe the opposing expert possess the requisite

knowledge and experience to opine on matters concerning flash memory. This is substantively

different from a situation in which Mr. Berg’s Rebuttal Report would attempt to analyze Daubert

and Rule 702 and offer a conclusion therefrom.

   B. Opinions Contained in Mr. Berg’s Rebuttal Report Paragraphs 9–10

   Defendants next argue that Mr. Berg’s Rebuttal Report paragraph 9–10 improperly opine as

to whether thirteen of CNEX’s forty-four trade secrets have not been defined with sufficient

particularity. Paragraph 9 of Mr. Berg’s Rebuttal Report provides that “I understand that the

courts in the 5th Circuit have held that trade secrets must be defined with sufficient

particularity.” See (Dkt. #296, Ex. 2 at p. 10). The report goes on to cite Fifth Circuit precedent

that it believes affirm his contention. Mr. Berg then opines that he does not believe that at least

thirteen of CNEX’s forty-four trade secrets have not been defined with sufficient particularity.




                                                  20
This nature of legal analysis is improper for a technical expert. It is, however, not improper for

Mr. Berg to opine that, based on his experience and knowledge of the industry, he does not

believe thirteen of CNEX’s forty-four trade secrets have been defined with sufficient

particularity. See Quintel Tech. Ltd. v. Huawei Techs. USA, Inc., No. 4:15-CV-307, 2018 WL

626355, at *5 (E.D. Tex. Jan. 30, 2018) (explaining that a technical expert had sufficient

knowledge and experience to opine as to what he believes is both known and valuable in his

industry in relation to asserted trade secrets).

    The Court finds that Mr. Berg may not engage in a legal analysis of Fifth Circuit case law

and opine as to whether asserted trade secrets conform to precedent. Thus, the Court strikes only

paragraph 9 from Mr. Berg’s Rebuttal Report, and Mr. Berg may not testify at trial as to the

caselaw cited therein. The Court finds, however, that Mr. Berg may opine that, based on

knowledge and experience in the industry, he believes that at least thirteen of CNEX’s forty-four

trade secrets have not been defined with sufficient particularity.

    C. Opinions Contained in Mr. Berg’s Rebuttal Report Paragraphs 33–34, 82–83

    Mr. Berg’s Rebuttal Report Paragraphs 33–34, 82–83 improperly offers legal opinions. See

(Dkt. #296, Ex. 2 at p. 10). After review, the Court finds that these paragraphs do not offer

improper “legal conclusions that tell a jury what result to reach.” See United States v. Thomas,

847 F.3d 193, 206 (5th Cir. 2017). Rather, Mr. Berg rebuts Mr. Jestice’s legal standard and the

method in which he applied it. The Court therefore finds that Mr. Berg may opinions rebutting

the method that Mr. Jestice employed in opining on what is or is not a trade secret.

    D. Opinions Contained in Mr. Berg’s Rebuttal Report Paragraph 98

    As explained above, the Court does not find that, in this case, an expert’s use of the term

“stole” improperly opines on Defendants’ state of mind or intent.




                                                   21
   E. Opinions Contained in Mr. Berg’s Rebuttal Report Paragraph 127

   Defendants provide no detailed analysis or explanation on the propriety of paragraph 127 of

Mr. Berg’s Rebuttal Report. Defendants only state that paragraph 127 “is totally conclusory and

unsupported, with no analysis whatsoever.” See (Dkt. #296, Ex. 2 at p. 6). After reviewing

paragraph 127, the Court does not find Defendants’ objections convincing.

   The Court therefore finds that Defendants’ Motion to Preclude Plaintiffs’ Expert Witness

Brian Berg from Offering Certain Opinions at Trial Relating to His Rebuttal Expert Report (Dkt.

#296) is GRANTED IN PART. Mr. Berg’s opinions are limited only to the extent that he may

not engage in a legal analysis of Fifth Circuit case law and opine as to whether asserted trade

secrets conform to precedent. Accordingly, the Court STRIKES paragraph 9 from Mr. Berg’s

Rebuttal Report.

                                        CONCLUSION

       It is therefore ORDERED that:

   -   The Court RESERVES its ruling on Plaintiffs’ Motion to Strike the Expert Reports and

       Testimony of Keith R. Ugone, PH.D. Regarding Damages (Dkt. #260) until the court

       reviews the California district court’s ruling and rationale concerning Dr. Ugone’s report;

   -   Defendants’ Motion to Preclude Plaintiffs’ Expert Witness Brian A. Berg from Offering

       Certain Opinions at Trial (Dkt. #261) is DENIED;

   -   Plaintiffs’ Motion to Strike Ian D. Jestice as Expert Witness, Jestice Opening Expert

       Report, Jestice Report, and Defendants’ Notice of Errata (Dkt. #262) is DENIED;

   -   The Court therefore finds that Defendants’ Motion to Preclude Plaintiffs’ Expert Witness

       Thomas W. Britven from Offering Certain Opinions at Trial (Dkt. #263) is DENIED;




                                               22
    -   Defendant Huang’s Daubert Motion to Exclude the Testimony of Thomas W. Britven

        (Dkt. #270) is DENIED;

    -   Defendants Motion to Preclude Plaintiffs’ Expert Witness Brian Berg from Offering

        Certain Opinions at Trial Relating to His Rebuttal Expert Report (Dkt. #296) is

        GRANTED IN PART. The Court finds that Mr. Berg’s opinions are limited only to the

.       extent that he may not engage in a legal analysis of Fifth Circuit case law and opine as to

        whether asserted trade secrets conform to precedent. Accordingly, the Court STRIKES

        paragraph 9 from Mr. Berg’s Rebuttal Report.

        IT IS SO ORDERED.
        SIGNED this 9th day of May, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                23
